PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/613,766
Filing Date: 5 Jun 2017
Appellant(s): Myers et al.



__________________
Steven J. Wietrzny
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 12/02/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 6/26/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.
Claims 1, 4-6, 8-10, 13-15, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 8,977,441 B2 (Grimes et al.) in view of Publication US2015/0225923A1 (Wallace et al.).
Claims 2, 3, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 8,977,441 B2 (Grimes et al.) in view of Publication US2015/0225923A1 (Wallace et al.), further in view of U.S. Patent 8,768,577 B2 (Lougheed et al.).
Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 8,977,441 B2 (Grimes et al.) in view of Publication US2015/0225923A1 (Wallace et al.), further in view of Published Application US2018/0282976A1 (Hasegawa).

(2) Response to Argument
Appellant’s arguments regarding the rejections under 35 U.S.C. § 103 are presented on p. 5-30 of the Appeal Brief filed 12/02/2021 and have been fully considered.

With regard to the “Summary of Disclosed Subject Matter” presented on p. 5-11, it is noted that the claims of the instant application must be given their broadest reasonable interpretation, and the recited subject matter from the disclosure such as the “artificial or augmented virtual reality within the 

Additionally, with regard to claim interpretation, it is noted that the phrase “a level position relative to the horizontal plane” in the final limitation of each of Claims 1, 10, and 19 is understood as being the same position as the “true level of the implement relative to a horizontal plane” in light of the specification (see ¶0063 of the specification filed 6/5/2017).

On p. 13, Appellant argues that the combination of Grimes et al. and Wallace et al. fails to teach or suggest the claimed determining of an “operator defined level position that is offset from the determined actual position for true level of the implement” because the setting of an arbitrary operator selected orientation relative to a reference plane, even if the reference plane is equated to true level, cannot be said to teach determining an operator defined level position that is offset from the determined actual position for true level of the implement. The office respectfully disagrees. When a reference plane is equated to a determined true level (as is the case in the proposed combination of Grimes et al. and Wallace et al. as presented in the final office action mailed 6/23/2021), a displacement in orientation relative to that reference plane (i.e. the operator selected orientation relative to the reference plane as described in Grimes et al. 6:1-5) is necessarily a displacement (offset) from the determined actual position for true level of the implement because the reference plane and the determined actual position for true level of the implement have been equated, or are the same plane. 
The arguments additionally state that there is a difference between the claimed “calibrated level” and the set point of Grimes et al. (the “operator selected orientation” in Grimes et al.) because the orientation in Grimes et al. is merely a saved position and is not used as a position that is considered to be level when not actually level. Firstly, it is noted that the terms “operator defined level position” 

On p. 14, the arguments cite the “0 degree example” provided in Grimes et al. (see Grimes et al. 8:32-54) as evidence that the operator defined level position (or operator selected orientation in Grimes et al.) is set to 0 degrees and therefore does not meet the final limitation of Claims 1, 10, and 19 because the implement is in fact in a level position with respect to the horizontal plane. However, the office submits that Appellant has misconstrued the rationale as provided in the final rejection (mailed 6/23/2021). In the rejection, and in Grimes et al., it is stated that the operator selected orientation may be “substantially level, or parallel, with respect to the frame.” The term “substantial” meaning, “being largely but not wholly that which is specified” (Merriam-Webster). In other words, Grimes et al. recites an example wherein the operator selected orientation is close to, but not actually truly level. In this case, when the current implement position matches the operator selected orientation, the operator 

On p. 15-17 the arguments state that the display of deviation in Grimes et al. (Figure 4, 8:32-54) does not read on a textual representation of the implement as level as it is merely deviation rather than an indication of levelness. The office respectfully disagrees, as a 0° deviation is understood by those in the art to be a level condition, and furthermore Grimes et al. recites the feature as being known as an “automatic bucket leveler” (6:4-9) which indicates the deviation will be interpreted by an operator as a deviation with respect to level. The arguments (p. 17) cite the subject matter of Figure 7 in the instant application, however it is noted that the subject matter of Figure 7 is narrower than the more broadly claimed “representation of the implement as level” and the office therefore maintains that the 0° deviation is an indication of level based on the knowledge of one of ordinary skill in the art as well as the evidence in the cited references.

On p. 17-19 the arguments again recite the “0 degree example” of Grimes et al. and state that there is a logical flaw because the display of 0° occurs when the operator selected orientation has been set to true level. However, as stated above, Appellant has misconstrued the example and the case recited in Grimes et al. is one in which the operator selected orientation is only “substantially level” and not actually truly level. The logic statements in the arguments (p. 18) are therefore not accurate, as the example in Grimes et al. for an implement matching a “substantially level” operator selected orientation meets the condition of “if not level” because the current implement position will only be “substantially 
Additionally, Grimes et al. states that the operator selected orientation is an orientation with a selected “angular displacement of the work tool 30 relative to the reference plane P1” (see 6:1-9), which demonstrates that the operator selected orientation is not the same as the reference plane P1 because it represents a displacement. Grimes et al. further states that the operator selected orientation may be referred to as a return-to-dig or kickout feature (Grimes et al. 6:4-9), which is further indication that the operator selected orientation can comprise a non-level position such as a position for digging or a kickout position.

On p. 19-23 Appellant argues that the term “level” in the claims has not been properly construed, and the office has ignored the term “level” in the terms “operator defined level position” and “calibrated level position” in the claims. The office respectfully disagrees. As stated above, Claims 1, 10, and 19 of the instant application explicitly state that the “operator defined level position” and “calibrated level position” are offset from a determined true level and therefore not actually truly level. The office therefore submits that the use of the term “level” in these terms does not require or indicate the orientations are level with respect to an external reference. Rather, the terms merely describe the intended use of the orientation to be a reference for the generation of the operator interface data, which can show a graphical or textual representation of the implement as level. The operator selected orientation in Grimes et al. is consistent with these terms, because when the current position of the implement is at the operator selected orientation, the operator interface data shows 0°, which is known by one of ordinary skill in the art to be level, and the feature of Grimes et al. is also stated to be known as an “automatic bucket leveler,” (6:4-9) which shows that the 0° deviation is understood by those in the art to be a level condition. Therefore, the terms have not been ignored or misconstrued, but rather are 

On p. 23-25, Appellant argues that the correlation between the 0° deviation and a representation of the implement as level is improper hindsight reasoning and that this correlation was gleaned only from the instant application. The office respectfully disagrees, as a 0° display being understood as level is known by one of ordinary skill in the art, and the operator selected orientation being associated with level is recited in Grimes et al., which states that the operator selected orientation is known as an “automatic bucket leveler” (6:4-9) feature. Additionally, the reference of Wallace et al. provides further evidence of a zero position being associated with level (see Wallace et al. [0041-0042] a “zero reference” of implement position is associated with a determined true level). The office therefore maintains that the correlation was established based on evidence in the art and was not gleaned from Appellant’s own disclosure.

On p. 26-27, Appellant presents arguments regarding Claims 2 and 11, stating that the combination does not provide determining of an “operator defined level position.” The arguments state that Lougheed et al. does not teach the providing of an operator defined level position. However, the operator selected orientation of Grimes et al. has been equated to the operator defined level position in the rejection of Claims 1 and 10. In dependent Claims 2 and 11, the reference of Lougheed is relied upon to teach the prompting of an operator to adjust set points. The combination is therefore determined to read on the claims, as the setting of the operator selected orientation in Grimes et al. is what is modified by Lougheed, and therefore the set points of Lougheed in the combination with Grimes et al. are 

On p. 28-30, Appellant presents arguments regarding Claims 3 and 12, stating that the prior art fails to teach determining the current position of the implement based on the position data and a kinematic model. It is noted that the description of the “kinematic model” on p. 28 in the arguments brings in details from Appellant’s specification, and Claims 3 and 12 do not include these details, and must be given the broadest reasonable interpretation. Grimes et al. discloses the determination of the current position of the implement using relationships between a lift arm angle relative to the reference plane and the implement angle relative to the lift arms (see 6:50-7:12), which are mathematical relationships describing a system (a model) in a kinematic system (kinematic defined as “a branch of dynamics that deals with aspects of motion apart from considerations of mass and force” by Merriam-Webster), and the kinematic model parameters (data) are associated with the implement. The office therefore maintains that the limitations in question are disclosed in Grimes et al.

For the above reasons, it is believed that the rejections should be sustained.

(3) Information Disclosure Statement
The information disclosure statements (IDS) submitted on 6/23/2021 and 10/15/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have being considered by the examiner and a form PTO-1449 corresponding to the IDS filed 6/23/2021 and a form PTO-1449 corresponding to the IDS filed 10/15/2021 are attached to this Examiner’s Answer.

Respectfully submitted,


                                                                                                                                                                                                Conferees:

/JOHN OLSZEWSKI/Supervisory Patent Examiner, Art Unit 3669       
 
/HEATHER C SHACKELFORD/Primary Examiner, OPQA                                                                                                                                                                                                                                                                                                                                                                                                       

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.